Citation Nr: 1020649	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  09-15 218A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for residuals of back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1955.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In March 2010 the Veteran provided 
testimony before the undersigned at a travel board hearing in 
Columbia, South Carolina; a transcript of that hearing is of 
record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have current residuals of inservice 
head injury.

2.  The preponderance of the evidence is against a finding 
that the Veteran's current lumbosacral spine disability was 
caused by any incident of service; arthritis was not 
manifested within the first postservice year.


CONCLUSIONS OF LAW

1.  Service connection for residuals of head injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Service connection for residuals of back injury is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete Preadjudication notice was sent in a July 2007 
letter, and the claims were readjudicated in a February 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In addition to the above requirements, there are alternative 
methods of establishing service connection under 38 C.F.R. § 
3.303(b).  For example, a claimant may establish service 
connection by chronicity.  Chronicity is established if the 
claimant can demonstrate (1) the existence of a chronic 
disease in service and (2) present manifestations of the same 
disease.  See Savage v. Gober, 10 Vet .App. 488 (1997).  
Alternatively, the claimant may establish service connection 
by continuity of symptomatology.  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) there is post service evidence of the same 
symptomatology; and (3) there is medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology.  Savage, 10 
Vet. App. at 495. 

Further, certain chronic diseases such as arthritis may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Residuals of Head Injury

The Veteran contends that he has chronic residuals of a head 
injury during service.  The service treatment records note 
that in December 1952 the Veteran was brought in for 
treatment by emergency ambulance after falling down some 
steps.  He had a left periorbital ecchymosis and an occipita-
parietal laceration.  He received two sutures.  X-ray of the 
skull showed no evidence of fracture or other bony 
abnormality.  The examiner noted no evidence of skull 
fracture.  The service treatment records show no further head 
injury complaints or treatments, and the service separation 
examination in November 1955 noted normal head examination.  

In March 2001, the Veteran reported headache and face pain, 
along with slurred speech, left upper arm weakness, and 
facial nerve weakness on the left side.  A CAT scan of the 
head did not show any intracranial pathology.  It did show 
some opacification of in the superior right maxillary sinus.  
The examiner noted that the sinus pathology may account for 
the Veteran's right face pain, and that he might also be 
having additional "mini-strokes."

A VA neurologic examination was conducted in February 2009.  
The examiner reviewed the claims folder, including the 
service treatment records, in conjunction with the 
examination.  The Veteran reported a headache every day over 
the left side of the head.  Examination of the cranial 
nerves, motor system, sensory, and reflexes were normal.  The 
diagnosis was headache without any clinical abnormality; the 
description of the headache is so nonspecific as to make it 
not classifiable.  On the question of whether there was 
residual disability from the injury the Veteran experienced 
in December 1952, the examiner stated:

Based on the normal skull X-ray, the 
examination, and the remainder of his 
claim folder, there is no evidence of any 
residual disability.  It is unlikely that 
his current symptoms bear any relationship 
to the event of December 1952.

The objective medical record does not establish that the 
Veteran has a current chronic residual disability associated 
with his inservice head injury.  Current disability is 
required in order to establish service connection.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While the Veteran 
asserts that he has headaches that are related to his 
inservice injury, his personal opinion as a lay person not 
trained in medicine is not competent evidence needed to 
establish an etiological relationship between his current 
complaints and an event in service more than five decades 
ago.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 
494.  As a clear preponderance of the competent evidence of 
record is against a finding of a current diagnosis of 
residual disability of the inservice head injury, the Board 
finds that service connection for residual of head injury is 
not warranted.  38 U.S.C.A. § 5107(b).

Residuals of Back Injury

The Veteran contends that he has chronic residuals of a back 
injury during service.  The service treatment records note 
that in September 1953 the Veteran fell and hit his back on a 
window.  A laceration of the left upper back was noted.  The 
service treatment records show no further back injury 
complaints or treatments, and the service separation 
examination in November 1955 noted normal spine examination.  

An October 2004 treatment record noted that the Veteran 
complained of low back pain.  He had fallen "a few weeks 
ago" injuring that area.  X-rays showed severe multilevel 
degenerative disc disease and decreased height of the 
superior end plate at L3.  The assessment was multilevel 
degenerative disc disease, lumbar spine.

Magnetic resonance imaging (MRI) in September 2005 showed 
multilevel disc space pathology.

In October 2005, the Veteran was seen with complaints of pain 
across his lower back.  The Veteran reported that this pain 
had been longstanding, but worse over the past six months.  
The examiner's impression was that the Veteran had lumbar 
root irritation secondary to degenerative disc disease.

On a November 2008 treatment record, the Veteran reported 
that he had injured his low back during service when he fell 
down 25 stairs.  The assessment was lumbosacral spondylosis 
and lumbar facet syndrome.

A January 2009 statement from W.L.L., Jr., M.D. noted that 
the Veteran reported he had injured his back falling down 
stairs in service.  Dr. L. noted that the Veteran "currently 
exhibits extensive degenerative changes in the lumbar spine 
with evidence of possibly an old L3 fracture, some disc 
protrusion and facet arthritis, causing some mild nerve 
impingement."  Dr. L. stated that the "nature of the injury 
does appear to be consistent for the development of 
arthritis" in the back.  "Of course, the same conditions 
can exist without injury in a person of age 75.  I would 
contend however, that in many instances such injuries as 
described may very well accelerate the development of the 
arthritis and spondylosis reaching a symptomatic level much 
sooner than what otherwise have occurred."

A December 2009 statement from N.M.G., M.D., stated that the 
Veteran was involved in "a service connected injury while in 
the Air Force in 1953.  He fell down approximately 25 steps 
and he broke his nose and received stitches in his head.  He 
did sustain a back injury at that time."  Dr. G. stated that 
the "sustained fall is consistent with his L3 compression 
fracture and I believe it is responsible for significant 
amount of his low back pain.  As you understand, this 
accident occurred about 55 years ago and it is impossible to 
exactly piece together everything, I believe that it is more 
likely than not that this was the cause of his back pain."

In a March 2010 statement, S.N., M.D., stated that "I am the 
treating physician for [the Veteran] and have reviewed his 
current treatment records which indicate a lumbar spine 
condition.  It is my medical opinion that it is more likely 
than not that the current condition had its onset while the 
Veteran was on active duty and has continued since his 
release."

A VA examination was conducted in February 2009.  The 
examiner reviewed the claims folder, including the service 
treatment records, in conjunction with the examination.  The 
Veteran reported that he injured his back in the fall down 
the stairs in service and was told he had a fracture of a 
bone in his lower back.  He noted worsening back pain since 
leaving service.  The Veteran also reported that he worked 
for 24 years in a textile mill.  The examiner noted that the 
service treatment records did not show a back injury 
associated with the fall down the stairs.  On examination, 
lumbosacral spine series showed severe osteopenia and 
degenerative joint disease.  A vacuum disc was noted at L4-5 
along with facet disease from L3 through S1.  The diagnosis 
was lumbar spondylosis with no evidence of lumbar 
radiculopathy.  The examiner stated:

In my opinion, it is less likely than not 
that the Veteran's present back problems 
can be directly related to his military 
service.  My rationale is that there is 
only one notation in the service medical 
records regarding a minor back injury.  
This injury is very remote in time.  The 
Veteran's discharge history and physical 
were normal, and the Veteran did 
physically active work for many years 
after leaving the military.

The Board finds that the preponderance of the evidence is 
against a finding that the Veteran has chronic residuals of 
an inservice back injury.  The only inservice back injury 
noted in the service treatment records was of an upper back 
laceration.  Significantly, while the Veteran was noted to 
have injured his head and face in a fall down stairs in 
December 1952, the service treatment records contain no 
reference to a back injury at the time of that fall.  
Further, the separation examination shows a normal spine 
examination.

The private medical opinions that attribute the Veteran's 
current low back pathology to an inservice injury are based 
on the Veteran's current reports of a back injury (and 
vertebral fracture) at the time of the fall down the stairs.  
As noted above, such an injury is not supported by the 
objective inservice treatment records.  Since it appears that 
these physicians did not have an accurate awareness of the 
objective record, their opinions have limited probative 
value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) 
(finding that an opinion based on an inaccurate factual 
premise has no probative value).

In contrast to the private physicians' opinions, in February 
2009 the VA physician reviewed the Veteran's complete claims 
file, including the service treatment records and post-
service private treatment records, prior to offering his 
opinion that the Veteran's current low back pathology was not 
related to active service.  This opinion included a detailed 
and well- reasoned rationale for why the current disability 
was likely not related to an inservice cause.  

Greater weight may be placed on one medical professional's 
opinion over another's depending on factors such as reasoning 
employed by the medical professional, and whether or not and 
to what extent they review prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
Accordingly, the Board finds this opinion more probative on 
the issue of whether the Veteran's current low back pathology 
is related to active service.

With regard to continuity of symptomatology, the Board notes 
the Veteran testified that he experienced back pain since the 
time of the original injury.  The Board finds, however, that 
this testimony is outweighed by the objective evidence of 
record.  No back problem was noted at the time of the 
Veteran's discharge examination.  The October 2004 treatment 
record documents a recent back injury, but does not reference 
a prior injury.  

The evidence does not show that the Veteran was diagnosed 
with arthritis within one year following his separation from 
service.  As such, service connection on a presumptive basis 
is not warranted.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307, 3.309.

Additional evidence in support of the Veteran's service 
connection claim for residuals of back injury is his own lay 
assertions and Travel Board hearing testimony.  As a lay 
person, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).

In the absence of a medical nexus between the Veteran's 
current low back pathology and any incident of service, the 
Board finds that service connection for residuals of back 
injury is not warranted.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of- the-
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App at 55-57.



ORDER

Service connection for residuals of head injury is denied.

Service connection for residuals of back injury is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


